The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Hirai (US 20020118044) discloses a radio-frequency module (Hirai paragraph0018 Fig. 7A and 7B) comprising: a substrate (Hirai Fig. 7A Item 11); and
a switch 1C (Hirai paragraph 0018 Fig. 7A and 7B) that is mounted on the substrate and that includes a common terminal (Hirai Fig. 2 note: this reads on the IN terminal) and a plurality of selection terminals (Hirai Fig. 2 note: this reads on theOUTl and OUT2 terminals); wherein the substrate includes a ground electrode (Hirai Fig. 7A note: this reads on the GND node) disposed between the common terminal and the plurality of selection terminals in a plan view of the substrate..
Masumura (US 20140167292) discloses a radio-frequency module (Masumura Fig. 1 Item 20 paragraph 0104) comprising: a multilayer substrate including a plurality of layers stacked on each other between a first main surface (Masumura Fig. 2 note: this reads on top or bottom surface) and a second main surface (Masumura Fig. 2 note: this reads on top or bottom surface) opposed to the first main surface, a plurality of bumps (Masumura Fig. 2 Item 10) connected to the first main surface of the multilayer substrate.
 Murase (US 20110133850) discloses a switch IC comprising bump terminal electrodes (Murase paragraph 0039).
Levenger (US 20140273888) discloses a first bump defining a common terminal of the first switch (Levenger Fig. 1 Item 150 paragraph 0007).

However, the combination of Hirai, Masumura, Murase, Levenger and Roy fails to teach “radio-frequency module comprising: a multilayer substrate including a plurality of layers stacked on each other between a first main surface and a second main surface opposed to the first main surface; and a circuit component mounted on the multilayer substrate, the circuit component including a first switch and a plurality of bumps connected to the first main surface of the multilayer substrate; wherein the plurality of bumps include: a first bump defining a common terminal of the first switch; and a second bump defining a first selection terminal of the first switch, the first selection terminal and the common terminal being connectable with each other through the first switch; the multilayer substrate further includes: a ground via passing through at least one of the plurality of layers; and a ground pattern disposed inside the multilayer substrate without being exposed to the first main surface and the second main surface, and extending in a direction parallel or substantially parallel with the first main surface; and at least a portion of the ground pattern is disposed between the first bump and the second bump in a plan view of the multilayer substrate”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641